PER CURIAM.
The final judgment is affirmed. The trial court did not err by concluding that the American mortgage was superior in priority to the Gamma mortgage. Cf. Southern Floridabank Federal Savings and Loan Association v. Buscemi, 529 So.2d 303 (Fla. 4th DCA 1988). Additionally, upon a review of the record, we cannot say that it was an abuse of discretion for the court to find that the value of the mortgaged property and the proceeds from its sale were less than the amount that Gamma would have been required to tender if it had exercised its right of redemption. We do not address the now mooted alternative finding by the trial court that Gamma had lost or abandoned its right of redemption.
DOWNEY, DELL and STONE, JJ., concur.